 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (the “Agreement”), dated as of ___________ __, 2019
(the “Effective Date”) is made by and between Muscle Maker, Inc., a Nevada
corporation (the “Company”), and _______ (the “Holder”).

 

WHEREAS, Holder owns _________ (the “Debenture”) payable by the Company in the
amount of $________ including interest as of the Effective Date (the “Debt”).

 

WHEREAS, the Company and Holder wish to convert the Debenture into such number
of shares of common stock of the Company equal to the Debt divided by the
conversion price of $___ per share (the “Conversion Price”) resulting in the
issuance of ________ shares of common stock of the Company (the “Shares”) to
Holder.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:

 

1. Conversion; Lock-Up. It is agreed by the Company and Holder that on the
Effective Date the Debenture shall convert into the Shares at the Conversion
Price. Concurrently with entering into this Agreement, the Holder will enter
into a Lock-Up Agreement, a form of which agreement is attached hereto as
Exhibit A.

 

2. Certificate Delivery. Within ten (10) business days of the Effective Date,
the Company shall deliver a certificate representing the Shares to Holder.

 

3. Further Assurances. The parties, by entering into this Agreement, agree to
execute all agreements and other documents as reasonably requested by the other
party.

 

4. Representations and Warranties and Covenants of Holder. Holder represents,
warrants and covenants to the Company as follows:

 

a. No Registration. Holder understands that the Shares have not been, and will
not be, registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Holder’s
representations as expressed herein or otherwise made pursuant hereto.

 

b. Investment Experience. Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company and acknowledges that Holder can protect Holder’s interests.
Holder has such knowledge and experience in financial and business matters so
that Holder is capable of evaluating the merits and risks of Holder’s investment
in the Company.

 

 

 

 

d. Speculative Nature of Investment; SEC Reports; Dilution. Holder understands
and acknowledges that the Company has a limited financial and operating history
and that an investment in the Company is highly speculative and involves
substantial risks. Holder can bear the economic risk of such investment and is
able, without impairing such financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of Holder’s investment.
Holder further understands that the Company will need issue additional shares of
common stock in connection with (i) future financings, (ii) the retention or
hiring of management and employees and (iii) the conversion of existing
outstanding debt that will be converted at various conversion prices some which
will be at a price less than the Conversion Price, which will significantly
dilute Holder.

 

e. Accredited Investor. Holder is an “accredited investor’ within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Securities Act and shall submit to the Company such further assurances
of such status as may be reasonably requested by the Company.

 

f. Rule 144. Holder acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available. The Holder is aware of the provisions of Rule
144 promulgated under the Securities Act which permit limited resale of shares
subject to the satisfaction of certain conditions, including among other things,
the existence of a public market for the shares, the availability of certain
current public information about the Company and the resale occurring not less
than six months after a party has purchased and paid for the security to be
sold. The Holder acknowledges that, in the event all of the requirements of Rule
144 are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Shares the Holder
understands that, although Rule 144 is not exclusive, the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at their own risk.

 

g. Authorization.

 

i. The Holder has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms hereof.
All action on the part of the Holder necessary for the authorization, execution,
delivery and performance of this Agreement, and the performance of all of the
Holder’s obligations herein, has been taken.

 

ii. This Agreement, when executed and delivered by the Holder, will constitute
valid and legally binding obligations of the Holder, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.

 

iii. No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Holder in connection with the execution and
delivery of this Agreement by the Holder or the performance of the Holder’s
obligations hereunder.

 

2

 

 

h. Brokers or Finders. The Holder has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Holder, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement and the transactions related hereto.

 

i. Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, the
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

 

j. Legends. The Holder understands and agrees that the certificates evidencing
the Shares shall bear a legend in substantially the form as follows (in addition
to any legend required by any other applicable agreement or under applicable
state securities laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

6. Miscellaneous.

 

a. Notice. Any notice required under this Agreement shall be deemed duly
delivered (and shall be deemed to have been duly received if so given), if
personally delivered, sent by a reputable courier service, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.

 

b. Law and Jurisdiction. The laws of the State of Texas apply to this Agreement,
without deference to the principles of conflicts of law. Both jurisdiction and
venue for any litigation pursuant to this Agreement shall be proper in the
courts of Texas.

 

c. Severability. If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.

 

d. Waiver. The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.

 

e. Assignability. This Agreement shall not be assignable by either party.

 

f. Amendment. This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.

 

g. Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.

 

3

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereonto duly authorized as of the day and year
first above written.

 

  MUSCLE MAKER, INC.         By:     Name: Michael Roper   Title: CEO          
  [  ]

 

4

 

 

Exhibit A

 

Form of Lock-Up Agreement

 

[●], 2019

 

Alexander Capital, L.P.

As Representative of the several Underwriters named on Schedule 1 attached
hereto

 

c/o Alexander Capital, L.P.

17 State Street, 5th Floor

New York, NY 10004

 

Ladies and Gentlemen:

 

The undersigned understands that you, as representative (the “Representative”),
propose to enter into an Underwriting Agreement (the “Underwriting Agreement”)
with Muscle Maker, Inc., a Nevada corporation (the “Company”), providing for the
public offering (the “Public Offering”) of shares of common stock, par value
$0.0001 per share, of the Company (the “Shares”).

 

To induce the Representative to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Representative, the undersigned will not, during the period
commencing on the date hereof and ending one year after the date of the final
prospectus (the “Prospectus”) relating to the Public Offering (the “Lock-Up
Period”), (1) offer, pledge, sell, contract to sell, grant, lend, or otherwise
transfer or dispose of, directly or indirectly, any Shares or any securities
convertible into or exercisable or exchangeable for Shares, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition (collectively, the “Lock-Up
Securities”); (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Lock-Up Securities, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Lock-Up Securities, in cash or
otherwise; (3) make any demand for or exercise any right with respect to the
registration of any Lock-Up Securities; or (4) publicly disclose the intention
to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any Lock-Up
Securities. Notwithstanding the foregoing, and subject to the conditions below,
the undersigned may transfer Lock-Up Securities without the prior written
consent of the Representative in connection with (a) transactions relating to
Lock-Up Securities acquired in open market transactions after the completion of
the Public Offering; provided that no filing under Section 16(a) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall be
required or shall be voluntarily made in connection with subsequent sales of
Lock-Up Securities acquired in such open market transactions; (b) transfers of
Lock-Up Securities as a bona fide gift, by will or intestacy or to a family
member or trust for the benefit of a family member (for purposes of this lock-up
agreement, “family member” means any relationship by blood, marriage or
adoption, not more remote than first cousin); (c) transfers of Lock-Up
Securities to a charity or educational institution; (d) if the undersigned,
directly or indirectly, controls a corporation, partnership, limited liability
company or other business entity, any transfers of Lock-Up Securities to any
shareholder, partner or member of, or owner of similar equity interests in, the
undersigned, as the case may be, (e) if required by the terms of a qualified
domestic relations order or (f) in transactions relating to shares of Common
Stock that the undersigned may purchase (A) from the Underwriters in the Public
Offering or (B) in open market transactions after the Public Offering Date;
provided that in the case of any transfer pursuant to the foregoing clauses (b),
(c) or (d), (i) any such transfer shall not involve a disposition for value,
(ii) each transferee shall sign and deliver to the Representative a lock-up
agreement substantially in the form of this lock-up agreement and (iii) no
filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made. The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the undersigned’s Lock-Up Securities except in compliance with
this lock-up agreement.

 

5

 

 

If (i) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs, or (ii) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the Lock-Up Period, the restrictions imposed by this lock-up
agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of such
material news or material event, as applicable, unless the Representative
waives, in writing, such extension; provided, however, that this extension of
the Lock-Up Period shall not apply to the extent that FINRA has amended or
repealed NASD Rule 2711(f)(4), or has otherwise provided written interpretive
guidance regarding such rule, in each case, so as to eliminate the prohibition
of any broker, dealer, or member of a national securities association from
publishing or distributing any research report, with respect to the securities
of an Emerging Growth Company prior to or after the expiration of any agreement
between the broker, dealer, or member of a national securities association and
the Emerging Growth Company or its shareholders that restricts or prohibits the
sale of securities held by the Emerging Growth Company or its shareholders after
the initial public offering date.

 

The Representative agrees that, at least three (3) business days before the
effective date of any release or waiver of the foregoing restrictions in
connection with a transfer of Lock-Up Securities, the Representative will notify
the Company of the impending release or waiver; and the Company has agreed in
the Underwriting Agreement to announce the impending release or waiver by press
release through a major news service at least two (2) business days before the
effective date of the release or waiver. Any release or waiver granted by the
Representative hereunder to any such officer or director shall only be effective
two (2) business days after the publication date of such press release. The
provisions of this paragraph will not apply if (a) the release or waiver is
effected solely to permit a transfer of Lock-Up Securities not for consideration
and (b) the transferee has agreed in writing to be bound by the same terms
described in this lock-up agreement to the extent and for the duration that such
terms remain in effect at the time of such transfer.

 

No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Shares, as applicable;
provided that the undersigned does not transfer the Shares acquired on such
exercise, exchange or conversion during the Lock-Up Period, unless otherwise
permitted pursuant to the terms of this lock-up agreement. In addition, no
provision herein shall be deemed to restrict or prohibit the entry into or
modification of a so-called “10b5-1” plan at any time (other than the entry into
or modification of such a plan in such a manner as to cause the sale of any
Lock-Up Securities within the Lock-Up Period).

 

6

 

 

The undersigned understands that the Company and the Representative are relying
upon this lock-up agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

Notwithstanding anything to the contrary contained herein, this Agreement will
automatically terminate and the undersigned shall be released from all
obligations under this Agreement upon the earliest to occur, if any, of (i) the
Underwriting Agreement is executed but is terminated (other than the provisions
thereof which survive termination) by the Representative prior to payment for
and delivery of the Common Stock to be sold thereunder, or (ii) __________,
2019, if the Underwriting Agreement does not become effective by such date;
provided, however, that the Representative may, by written notice to the
undersigned prior to such date, extend such date for a period of up to three
additional months.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Representative.

 

  Very truly yours,           (Name - Please Print)           (Signature)      
    (Name of Signatory, in the case of entities - Please Print)           (Title
of Signatory, in the case of entities - Please Print)       Address:          

 

7

 

 